DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) based upon Japanese Patent Application Publication JP2016-170598 (Mitsubishi).
	With respect to claim 8, Mitsubishi discloses: “an image input unit (FIG. 2: 20 B; FIG. 3: 20 B) that receives input of a captured image (FIG. 3: D 11; [0048]: “The imaging unit 20 B continuously captures a predetermined imaging range at a predetermined interval, and acquires an image D 11”) including a tire mounted on a vehicle (FIG. 2: A, T; [0036]: “The tire pattern determining device 20 is a device that determines the number of consecutive tires T of the vehicle A ;  FIG. 3: 202; [0045]: “The imaging unit 20 B outputs the acquired image D 11 to the wheel detection unit 202”); and a determination unit that determines whether the tire is a double tire (FIG. 3: 203; [0053]: “Based on the wheel W included in the image D 11 received from the wheel detection unit 202, the tire determination unit 203 determines the number of connected tires D 3 of the tire T corresponding to the wheel W”; FIG. 4(b): T2; [0053]: “(b) is an example of a double tire T 2”), based on a blind spot (FIG. 5(a): R1; FIG. 5(b): R1,) on a wheel holding the tire in the captured image (FIG. 5(a): R1, T1, W; FIG. 5(b): R1, T2, W), the blind spot being caused by the tire” (FIG. 5(b): R1; [0057]: “a dark portion R 1 where the detection light does not impinge”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Japanese Application Publication No. 201219899 (Hiroshi).
	Regarding claim 1, Mitsubishi discloses: “an image input unit (FIG. 2: 20 B; FIG. 3: 20 B)  that receives input of a captured image (FIG. 3: D 11; [0048]: “The imaging unit 20 B continuously captures a predetermined imaging range at a predetermined interval, and acquires an image D 11”) including a tire mounted on a vehicle (FIG. 2: A, T; [0036]: “The tire pattern determining device 20 is a device that determines the number of consecutive tires T of the vehicle A ;  FIG. 3: 202; [0045]: “The imaging unit 20 B outputs the acquired image D 11 to the wheel detection unit 202”); and a determination unit that determines from (FIG. 3: 203; [0053]: “Based on the wheel W included in the image D 11 received from the wheel detection unit 202, the tire determination unit 203 determines the number of connected tires D 3 of the tire T corresponding to the wheel W”; FIG. 4(b): T2; [0053]: “(b) is an example of a double tire T 2”). 
	However, Mitsibushi does not clearly disclose the remaining limitations of the claim.  To that end, Hiroshi discloses: “the determination unit determines (FIG. 1: 15) whether the tire is a double tire, based on a ratio between a first area and a second area (FIG. 10: S 17, S 18; [0030]: “if the tire width is equal to or larger than a predetermined value, it is determined that the tire is a double tire (Step S 17), and thedetermination result is sent to the vehicle type determination device 15 (Step S 18)”), the first area being an area of a first wheel region that is a part of a region of a wheel holding the tire and that is located on a side in a first direction (FIG. 7(b): 17L) with respect to a position of a rotation center of the tire in the captured image ([0016]: “FIG. 7 (b) shows contents when a 2 shaft which is a double tire passes”), the second area being an area of a second wheel region that is a part of the region of the wheel holding the tire and that is located on a side in a second direction (FIG. 7(b): 17R) with respect to the position of the rotation center of the tire in the captured image, the second direction (FIG. 7(b): 17R) being opposite to the first direction” (FIG. 7(b): 17L).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Mitsibushi with the invention of Hiroshi in order to determine that the tire is a double tire (e.g., see Hiroshi @ [0030]).
	With respect to claim 2, Mitsubishi discloses: “a tire position specifying unit that specifies a position of the tire in the captured image” ([0017]: “if the position in the height direction in which the wheel is disposed differs from vehicle to vehicle, it is possible to include a position at which the wheel W is located at any position in the range in which the laser beam is irradiated”; FIG. 5 (b): 20 A; [0038]: “The tire pattern determination apparatus 20 includes an illumination unit 20 A (irradiation unit), an imaging unit 20 B (detection unit)”). 
	In addition, Hiroshi discloses: “the determination unit determines whether the tire is a double tire, based on the position specified by the tire position specifying unit” (FIG. 10: S 17, S 18; [0030]: “if the tire width is equal to or larger than a predetermined value, it is determined that the tire is a double tire (Step S 17), and the determination result is sent to the vehicle type determination device 15 (Step S 18)”).
	Regarding claim 9, Mitsubishi discloses: “receiving input of a captured image (FIG. 3: D 11; [0048]: “The imaging unit 20 B continuously captures a predetermined imaging range at a predetermined interval, and acquires an image D 11”) including a tire mounted on a vehicle (FIG. 2: A, T; [0036]: “The tire pattern determining device 20 is a device that determines the number of consecutive tires T of the vehicle A ;  FIG. 3: 202; [0045]: “The imaging unit 20 B outputs the acquired image D 11 to the wheel detection unit 202”); and determining from the captured image whether the tire is a double tire” (FIG. 3: 203; [0053]: “Based on the wheel W included in the image D 11 received from the wheel detection unit 202, the tire determination unit 203 determines the number of connected tires D 3 of the tire T corresponding to the wheel W”; FIG. 4(b): T2; [0053]: “(b) is an example of a double tire T 2”).
	In addition, Hiroshi discloses: “determining whether the tire is a double tire, based on a ratio between a first area and a second area (FIG. 10: S 17, S 18; [0030]: “if the tire width is equal to or larger than a predetermined value, it is determined that the tire is a double tire (Step S 17), and the determination result is sent to the vehicle type determination device 15 (Step S 18)”), the first area being an area of a first wheel region that is a part of a region of a wheel holding the tire and that is located on a side in a first direction FIG. 7(b): 17L) with respect to a position of a rotation center of the tire in the captured image ([0016]: “FIG. 7 (b) shows contents when a 2 shaft which is a double tire passes”), the second area being an (FIG. 7(b): 17R) with respect to the position of the rotation center of the tire in the captured image, the second direction (FIG. 7(b): 17R) being opposite to the first direction” (FIG. 7(b): 17L).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Myron Wyche/                        3/16/2021
Primary Examiner                   AU2644